DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the filing of 10/04/2021. Claims 1-10 and 19 are currently pending with claims 11-18 withdrawn by the applicant.

Claim Objections
Claim 1 objected to because of the following informalities:  “therethough” in line 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the separator assembly is movable along the rail”, which renders the claim indefinite because the separator assembly comprises a rail, as such, the examiner is unable to clearly determine if the rail moves with the separator assembly, or does the separator assembly move on the rail via the rail guide.  In order to advance prosecution of the application, the office will use figure 1 to interpret how the separator assembly moves on the rail.
Claims 2-10 are rejected due to dependency on rejected parent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peccetti (US Pub 20190016488, has prior publication of WO 2017137360).

Regarding Claim 1, Peccetti discloses a separator assembly (16-Fig. 10) for separating adjacent flexible bags in a filling assembly (Fig. 10, unit 16 is separating material 17 onto individual sections), the separator assembly comprising: 
rough (Fig. 12, portals 56 and 61 define a body with a therethrough); 
a surface defined on the body within the opening (Fig. 13, portals 56 and 61 define a surface within an opening); 
a clamp (Fig. 15 and paragraph [0048], the support structures which reciprocates blades 57 towards and away from one another; and Fig. 14 and paragraph [0050], the support structures which reciprocates blades 62 and 62’ towards and away from one another) movable in the opening and configured to selectively contact the surface (Fig. 12, movement of blades 62 up in down on two unreferenced guides which are a part of portal 61); 
a separator blade (Figs. 11 and 12, blades 57, 62 and 62’) movable within the opening; 
a rail (67-Fig. 10); and 
a rail guide (53-Fig. 10) configured to slidably engage with the rod, wherein the separator assembly is movable along the rail (paragraph [0047], explains the motion of the cutting units mounted on slide 53 upon guides 63).

Regarding Claim 2, a rail lock (Fig. 16, slide 53 can be motor driven in order to move the slice along guides 67, wherein the motor can act as a rail lock), configured to releasably prevent movement of the separator assembly along the rail (Fig. 16, the motor actuation of slide 53 can prevent motion of the slide 53).

Regarding Claim 3, wherein the clamp includes a front clamp and a rear clamp (Fig. 13, blades mounted on device 51 are behind or rear of the blades mounted on device 52), and wherein a gap is defined between the front clamp and the rear clamp (Fig. 13, devices 51 and 52 are separated by a gap).

Regarding Claim 5, Peccetti discloses in the parent claim a plurality of clamps (Fig. 13, devices 51 and 52 have two opposing blade support structures).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Peccetti (US Pub 20190016488, has prior publication of WO 2017137360) as applied to the parent claim, and further in view of Peterson (US Patent 5531061).

Regarding Claim 4, Peccetti discloses the separator blade in the parent claim.
However, Peccetti is silent regarding wherein the separator blade has a wave cross-section and defines a plurality of peaks and valleys.
(blades 212-215 in Fig. 8) has a wave cross-section and defines a plurality of peaks and valleys (Fig. 8, jagged teeth 218).
	Therefore, the substitution of one known element of a jagged toothed blade as taught by Petterson for another blade as taught by Peccetti would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, the severing of a plastic film.  In addition, the jagged toothed blade has also been taught by Peterson to have the benefit of having a shortened stroke to sever a hose of plastic film, thereby permitting the use of smaller hydraulic components as well as promoting efficiency in the entire packaging process (Column 10, lines 34-36, Peterson).	

	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Peccetti (US Pub 20190016488, has prior publication of WO 2017137360) as applied to the parent claim, and further in view of Honegger (US Pub 20170080634).

Regarding Claim 6, Peccetti disclose a clamp, such that when the clamp is in contact with the surface in the parent claim.
However, Peccetti is silent regarding wherein the clamp includes a rubber layer defined thereon, the rubber layer is disposed between the clamp and the surface.
Honegger teaches wherein a clamp (238(L-R)-Fig. 25a) includes a rubber layer (Fig. 25a, rubber strip 250) defined thereon (Fig. 25a, strip 250 is upon clamps 238), (Fig. 25b, strip 250 is disposed between clamp 238 and plates 232).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the blade support structures of Peccetti, to have incorporated the rubber strips as taught by Honegger, so to allow the cutting units of Peccetti to grip the plastic web in order to insure that the plastic web does not shift during the cutting process.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Peccetti (US Pub 20190016488, has prior publication of WO 2017137360) and further in view of Duffey (US Patent 5129212).

Regarding Claim 19, Peccetti discloses a movable separator assembly in the claim 1 rejection above.
However, Peccetti is silent regarding a filler assembly for forming and filling a flexible container with a flowable material.
Duffey teaches a filler assembly (20-Fig. 1) for forming (abstract, capping is interpreted as forming a finished container) and filling a flexible container (22-Fig. 1) with a flowable material (abstract).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the applicant’s invention, to have modified the packaging assembly of Peccetti, to have incorporated the apparatus of Duffey, so to further define .

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 recites the separator assembly being coupled to a moveable body on a second rail wherein the movable body in actuated by a motor.
The prior art of record, either singularly or in combination of, fails to anticipate limitation of claim 7.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945. The examiner can normally be reached M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        01/05/2022
/CHELSEA E STINSON/Primary Examiner, Art Unit 3731